Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2014-008
Release Date: 12/5/2014
CC:PSI:B06:JARecords
POSTN-130659-14
UILC:

199.00-00, 199.03-00, 199.03-05

date:

November 21, 2014

to:

from:

subject:

Linda M. Kroening
Division Counsel
(Large Business & International)
Curtis G. Wilson
Associate Chief Counsel
(Passthroughs & Special Industries)

Treatment of Computer Software Applications Used to Access Online Services under
§ 199
This Generic Legal Advice Memorandum (GLAM) responds to your request for
assistance dated August 12, 2014. This GLAM should not be used or cited as
precedent.
ISSUE
Whether, for purposes of § 199 of the Internal Revenue Code, a taxpayer derives
domestic production gross receipts (DPGR) from the disposition of computer software
when a taxpayer allows customers to download its computer software application (App)
free of charge, and the App allows customers to access taxpayer’s online fee-based
services (such as online banking services).
CONCLUSION
No. A taxpayer derives no DPGR from the disposition of computer software when a
taxpayer allows its customers to download its App free of charge when the App only
enables the customers to access taxpayer’s online fee-based services. Taxpayer does
not make a qualifying disposition of computer software because its App is considered
online software for purposes of § 199. Even if the download of the taxpayer’s App is a
disposition, the gross receipts taxpayer derives are entirely from the provision of online
fee-based services and not from a disposition of computer software. Taxpayer does not

POSTN-130659-14

2

meet the exceptions under § 1.199-3(i)(6)(iii) of the Income Tax Regulations with
respect to its online software.
FACTS
The facts below are based on the generic fact pattern presented by CC:LBI in its
Memorandum dated August 12, 2014 requesting advice from the National Office.
Taxpayer, A, is a bank that offers banking services to its customers through a variety of
means, including through bank branches, texting, automated teller machines (ATMs),
and over the Internet via A’s App, A’s traditional website, and A’s mobile website. A’s
online platforms allow its customers to: (1) access their bank accounts, (2) check
balances, (3) make deposits, (4) view account activity, (5) transfer funds, (6) wire funds,
and (7) deposit checks.
Regardless of whether customers use A’s individual tellers, A’s websites, or A’s App to
receive banking services, any banking transaction is executed in essentially the same
way. In all cases, A’s internal computer systems (computer hardware, software,
equipment, and data), which A does not license to its customers or allow them to
download, complete any banking transaction. Thus, A’s customers must be connected
to the Internet (including connecting through a cellular network) for any of A’s online
platforms, including its App, to function.
From A’s customers’ perspective, the main difference in conducting banking via A’s
website, mobile website, or A’s App is the appearance of the web-screens on A’s
customers’ electronic devices. A’s customers can initiate most of the same functions
with any of A’s online platforms, although A’s customers initiate some functions
differently depending on the platform they use. 1 No functions are only available through
A’s App.
Before A allows its customers to use any of its online platforms to initiate banking
transactions, A discloses and requires its customers to accept the terms and conditions
for its online platform’s use, including its policy on privacy and information gathering in
its Online Banking Agreement. With respect to A’s App, A’s customers download the
App free of charge after accepting A’s terms and conditions. A grants a non-exclusive,
non-sub-licensable, non-transferable, personal, limited license to install and use the App
on mobile devices that are owned and controlled by A’s customers, solely for personal
use as A permits. A also requires its customers to acknowledge and agree that A may
collect, transmit, store, and use technical, location, and login or other personal data;
including technical information about customers’ mobile devices, systems and
application software, and peripherals, and information regarding customers’ locations.
A can terminate, suspend, or limit any customer’s access to the App in whole or in part,
1

For example, using A’s App and their mobile devices’ built-in camera, A’s customers can deposit checks
using a single electronic device. However, A’s customers can initiate this same function using A’s
traditional website. A’s customers can deposit checks by using a scanner or all-in-one printer (because a
computer may not have a built-in camera).

POSTN-130659-14

3

at any time for any reason without prior notice, including if a customer does not use the
App for a specified period.
Although A does not charge its customers a fee to download or access its App,
customers may incur fees for receiving some banking services provided via A’s App that
are equal to the fees A’s customers incur for receiving banking services via A’s website.
These fees may vary from the fees A charges to provide banking services at A’s
banking facility. For example, A charges customers $25 per wire transfer and $1 per
check deposit initiated via its App or its website, and $40 per wire transfer and no
charge per check deposit initiated at its banking facility. Alternatively, A may charge a
$5 monthly banking fee for banking services and not distinguish between services
provided to customers through its branches, websites, or App. For financial purposes,
A recognizes these revenues as from the provision of banking services.
In addition, Z, an unrelated third party, produces a mobile banking software App “Z
App.” Z offers Z App to its customers, A’s competitor banks, by download over the
Internet. Z licenses Z App to A’s competitor banks and derives gross receipts from
those licenses on a regular and ongoing basis. A’s competitor banks then use Z App to
provide banking services to multiple account holders. A’s competitor banks’ account
holders use Z App in the same manner as A’s account holders use A’s App.
LAW
Section 199(c)(4)(A)(i)(I) defines DPGR as gross receipts of a taxpayer which are
derived from the lease, rental, license, sale, exchange, or other disposition (collectively
“disposition”) of qualifying production property (QPP), which was manufactured,
produced, grown, or extracted (MPGE) by the taxpayer in whole or in significant part
within the United States. Section 199(c)(5) defines the term QPP as including computer
software.
Section 1.199-3(i)(1)(i) defines the term “derived from the disposition” of QPP as limited
to the gross receipts directly derived from the disposition. Applicable Federal income
tax principles apply to determine whether a transaction is, in substance, a disposition, or
whether it is a service, or whether it is some combination thereof.
Section 1.199-3(i)(6)(i) provides that DPGR includes gross receipts of the taxpayer that
are derived from the disposition of computer software MPGE by the taxpayer in whole
or in significant part within the United States.
Section 1.199-3(i)(6)(ii) provides that gross receipts derived from customer and
technical support, telephone and other telecommunication services, online services
(such as Internet access services, online banking services, providing access to online
electronic books, newspapers, and journals), and other similar services do not
constitute gross receipts derived from a disposition of computer software.

POSTN-130659-14

4

Section 1.199-3(i)(6)(iii) provides that, notwithstanding § 1.199-3(i)(6)(ii), if a taxpayer
derives gross receipts from providing customers access to computer software produced
in whole or significant part by the taxpayer within the United States for the customers’
direct use while connected to the Internet or any other public or private communications
network (online software), then such gross receipts will be treated as derived from the
disposition of computer software if one of two exceptions is met.
The first exception (the self-comparable exception), in § 1.199-3(i)(6)(iii)(A), applies to a
taxpayer that derives, on a regular and ongoing basis in the taxpayer’s business, gross
receipts from the disposition to customers that are unrelated persons of computer
software that (1) has only minor or immaterial differences from the online software;
(2) was MPGE by the taxpayer in whole or in significant part within the United States;
and (3) has been provided to such customers affixed to a tangible medium or by
allowing them to download the computer software from the Internet.
The second exception (the third-party comparable exception), in § 1.199-3(i)(6)(iii)(B),
applies if another person derives, on a regular and ongoing basis in its business, gross
receipts from the disposition of substantially identical software (as compared to
taxpayer’s online software) to its customers pursuant to an activity described in § 1.1993(i)(6)(iii)(A)(3) (i.e., by a tangible medium or download from the Internet). Section
1.199-3(i)(6)(iv)(A) defines substantially identical software as computer software that
(1) from a customer’s perspective, has the same functional result as the online software;
and (2) has a significant overlap of features or purpose with the online software.
Section 1.199-3(i)(6)(v), Example 1, provides: L is a bank and produces computer
software within the United States that enables its customers to receive online banking
services for a fee. Under paragraph (i)(6)(ii) of this section, gross receipts derived from
online banking services are attributable to a service and do not constitute gross receipts
derived from a disposition of computer software. Therefore, L’s gross receipts derived
from the online banking services are non–DPGR.
Section 1.199-3(i)(6)(v), Example 2, provides: M is an Internet auction company that
produces computer software within the United States that enables its customers to
participate in Internet auctions for a fee. Under paragraph (i)(6)(ii) of this section, gross
receipts derived from online auction services are attributable to a service and do not
constitute gross receipts derived from a lease, rental, license, sale, exchange, or other
disposition of computer software. M’s activities constitute the provision of online
services. Therefore, M’s gross receipts derived from the Internet auction services are
non–DPGR.
Section 1.199-3(i)(6)(v), Example 3, provides: N provides telephone services, voicemail
services, and e-mail services. N produces computer software within the United States
that runs all of these services. Under paragraph (i)(6)(ii) of this section, gross receipts
derived from telephone and related telecommunication services are attributable to a
service and do not constitute gross receipts derived from a lease, rental, license, sale,

POSTN-130659-14

5

exchange, or other disposition of computer software. Therefore, N’s gross receipts
derived from the telephone and other telecommunication services are non–DPGR.
Section 1.199-3(i)(6)(v), Example 4, provides: O produces tax preparation computer
software within the United States. O derives, on a regular and ongoing basis in its
business, gross receipts from both the sale to customers that are unrelated persons of
O’s computer software that has been affixed to a compact disc as well as from the sale
to customers of O’s computer software that customers have downloaded from the
Internet. O also derives gross receipts from providing customers access to the
computer software for the customers’ direct use while connected to the Internet. The
computer software sold on compact disc or by download has only minor or immaterial
differences from the online software, and O does not provide any other goods or
services in connection with the online software. Under paragraph (i)(6)(iii)(A) of this
section, O’s gross receipts derived from providing access to the online software will be
treated as derived from the lease, rental, license, sale, exchange, or other disposition of
computer software and are DPGR (assuming all the other requirements of this section
are met).
ANALYSIS
A taxpayer’s gross receipts qualify as DPGR under § 199(c)(4)(A)(i)(I) if the taxpayer
derives the gross receipts from a disposition of computer software that was MPGE by
the taxpayer in whole or in significant part within the United States. Under
§ 199(c)(4)(A)(i)(I), a taxpayer must dispose of computer software and derive gross
receipts from that disposition. The analysis in this GLAM focuses on whether the
download of A’s App by A’s customers is a disposition for purposes of § 199, whether A
derives gross receipts from the App, and whether A meets either of the two exceptions
for online software in § 1.199-3(i)(6)(iii). The analysis assumes that A has MPGE the
App in whole or in significant part within the United States.
A Does Not Dispose of Computer Software When Customers Download the App
Pursuant to the general rules of §§ 1.199-3(i)(6)(i) and (ii), offering customers access to
online software is not a qualifying disposition of computer software. Section 1.1993(i)(6)(ii), as well as Examples 1, 2, and 3 in § 1.199-3(i)(6)(v), describe service
activities that are conducted online, which do not involve a disposition of computer
software. Included in that list are online banking services, of which A is a provider. The
clearest example of A providing online banking services is when customers use A’s
website to access A’s computer software (internal banking software) to order banking
services. The gross receipts derived when customers use A’s website are non-DPGR
because A is providing banking services via the website and is not disposing of
computer software.
A’s App is used by customers in a similar manner to A’s website. For purposes of our
analysis, the potential relevant difference between A’s website and A’s App is that A’s
customers download the App. Thus, the question is whether allowing customers to

POSTN-130659-14

6

download the App means that A is disposing of computer software. The answer to this
question turns on whether the App falls into the definition of “online software,” which is
defined in § 1.199-3(i)(6)(iii).
We find that the App fits within the definition of online software in § 1.199-3(i)(6)(iii).
Section 1.199-3(i)(6)(iii) defines “online software,” in significant part as “providing
customers access to computer software . . . for the customers’ direct use while
connected to the Internet or any other public or private communications network.” A’s
App provides customers access to A’s computer software (internal banking software) for
the customers’ direct use while connected to the Internet. A’s App serves the same
function as A’s website by providing access to the bank’s internal computer software,
and allowing customers to order various banking services. Like A’s website, A’s App
does not function unless A’s customers are connected to the Internet. A’s App is useful
to customers only while connected to the Internet, and provides no benefits outside of
providing another platform to receive A’s online banking services. A’s App is included in
the definition of “online software,” and, therefore, A is not disposing of computer
software when it allows customers to download its App.
While the § 199 regulations contain references to computer software downloads as
dispositions, the intent is to include downloaded software that has independent
functionality after customers have downloaded it and are no longer connected to the
Internet. See, e.g., Treas. Reg. §§ 1.199-3(i)(6)(iii) and (v), Example 4. This makes
sense because if customers can only use downloaded computer software while
connected to the Internet, the software cannot be materially distinguished from other
software that customers access and directly use while connected to the Internet that is
not downloaded (i.e., it is equivalent to online software).
Section 1.199-3(i)(6)(v), Example 4, related to the self-comparable exception, is
illustrative of a computer software download that results in a qualifying disposition of
computer software. In Example 4, a taxpayer, O, produces tax-preparation computer
software that it provides to customers on either a compact disc, by allowing them to
download it, or by allowing them to access it while they are connected to the Internet.
The regulations treat the downloaded software as a qualifying disposition that O can
use as a self-comparable under § 1.199-3(i)(6)(iii)(A) to qualify gross receipts from its
online software. However, O’s tax preparation software is distinguishable from A’s App
because the tax preparation software will function and O’s customers can use it to
perform the desired service (preparing a tax return) even if O’s customers are not
connected to the Internet. A’s App does not function in a similar manner to the
downloaded tax-preparation software, but instead functions like a website, and thus, A
is not treated as disposing of computer software merely because customers download
its App.
A Derives No Gross Receipts From Its App
Even if A is treated as disposing of computer software when customers download the
App, in this case, A derives no gross receipts from the disposition of computer software

POSTN-130659-14

7

for purposes of § 199(c)(4)(A)(i)(I). Pursuant to § 1.199-3(i)(1)(i) the term “derived from
the disposition” of QPP is limited to the gross receipts directly derived from the
disposition. Under the facts presented above, in both form and in substance, A does
not directly derive any gross receipts from allowing its customers to download or use its
App, as the App only enables customers to receive online banking services.
In this case, A does not charge its customers a fee to download its App. Instead, A
charges fees only for completed banking transactions, e.g., check deposits or wire
transfers (or A may charge a flat monthly fee for all banking services). A’s App serves
as an alternative means for A to connect with its customers (just like A’s website, mobile
website, and the tellers employed at A’s bank) and solely functions to enable A’s
customers to receive A’s banking services. A’s internal banking software and systems
perform the service, but are not disposed of by A. Examples 1, 2, and 3 of § 1.1993(i)(6)(v) show that computer software produced to enable customers to receive and/or
participate in online services is part of the online service, and gross receipts are not
separately allocable to such computer software. A, therefore, derives gross receipts
from the provision of banking services and not from allowing its customers to download
its App.
In all material respects, A’s facts are the same as the bank’s facts in Example 1 of
§ 1.199-3(i)(6)(v). In Example 1, L, a bank, produced computer software that enabled
its customers to receive online banking services. Example 1 concludes that gross
receipts derived from online banking services are attributable to a service and are nonDPGR. Although Example 1 is silent as to whether L allowed its customers to download
any portion of its computer software, like L’s software in Example 1, A’s App is part of
the computer software that enables its customers to receive online banking services for
a fee and serves no other purpose. Consequently, A should be treated similarly to the
bank in Example 1, and its gross receipts are attributable to online banking services and
are non-DPGR.
A Does Not Meet the § 1.199-3(i)(6)(iii) Exceptions
A is treated as making a qualifying disposition of computer software with respect to its
online software (i.e. its App or websites) if it meets either the self-comparable or the
third-party comparable exceptions under § 1.199-3(i)(6)(iii). However, A also does not
meet either of these exceptions, and so no portion of its gross receipts should be
treated as derived from the disposition of computer software.
To satisfy the self-comparable exception under § 1.199-3(i)(6)(iii)(A), A must derive
gross receipts from providing customers access to A’s computer software for its
customers’ direct use while connected to the Internet and must also derive gross
receipts, on a regular and ongoing basis in its business, from the disposition of
computer software that has only minor or immaterial differences from the online
software, and which is provided to customers either affixed to a tangible medium or by
allowing them to download it. As discussed above, A’s App and its websites qualify as
online software. A does not meet the self-comparable exception with respect to any of

POSTN-130659-14

8

its online software (i.e. its App and websites) because A does not dispose of any
computer software that meets the requirements of § 1.199-3(i)(6)(iii)(A) to serve as a
self-comparable to A’s online software. Further, even if the download of A’s App is
considered a disposition of computer software, and thus not online software, A cannot
use its App as a self-comparable to qualify any of its online software (i.e. its websites)
because A does not directly derive gross receipts from allowing customers to download
its App.
To satisfy the third-party comparable exception under § 1.199-3(i)(6)(iii)(B), A must
derive gross receipts from providing customers access to A’s computer software for its
customers’ direct use while connected to the Internet and a third party must derive
gross receipts, on a regular and ongoing basis in its business, from the disposition of
the third party’s computer software that is substantially identical to A’s online software.
The third party must provide its software to customers either affixed to a tangible
medium or by allowing them to download it. Section 1.199-3(i)(6)(iv)(A) defines
substantially identical software as computer software that (1) from a customer’s
perspective, has the same functional result as the online software; and (2) has a
significant overlap of features or purpose with the online software. Under the facts
described above, Z’s disposition of computer software to A’s competitor banks, Z’s
customers, is not a disposition of substantially identical computer software as compared
to A’s online software, including A’s App. From A’s and Z’s customers’ perspective, the
computer software provides a different functional result and does not have a significant
overlap of purpose. A’s customers, who are account holders, use A’s online software to
order individual banking services, while Z’s customers, A’s competitor banks, use Z’s
App to provide banking services to multiple account holders. The fact that the
competitor banks’ account holders use the Z app in the same manner as A’s account
holders does not affect the analysis because the competitor banks’ account holders are
not the relevant customers for purposes of the third-party comparable exception. Thus,
while Z derives gross receipts on a regular and ongoing basis in Z’s business from the
disposition of Z App to its customers, Z App is not substantially identical to A’s online
software for purposes of the third-party comparable exception in § 1.199-3(i)(6)(iii)(B).
Please call Jennifer Records at (202) 317-6853 if you have any further questions.

